Name: Council Regulation (EEC) No 3386/86 of 3 November 1986 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: Europe;  economic policy;  processed agricultural produce
 Date Published: nan

 5 . 11 . 86 Official Journal of the European Communities No L 310/ 17 COUNCIL REGULATION (EEC) No 3386/86 of 3 November 1986 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the period referred to in the second subpara ­ graph of Article 1 (5) of Regulation (EEC) No 2262/84 must be extended in the case of Spain and Portugal to 31 October 1988 ; whereas provision should be made for a financial contribution from the Community over this period, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, under Article 1 ( 1 ) of Regulation (EEC) No 2262/84 (3), as amended by Regulation (EEC) No 3788/85 (4), each Member State producing more than a minimum quantity of olive oil is to set up an agency for the purpose of carrying out certain checks and duties in connection with the olive oil production aid scheme ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (5) of Regulation (EEC) No 2262/84 is hereby replaced by the following : '5 . Over a period of four years from 1 November 1984, the following percentages of the agency's actual expenditure shall be chargeable to the general budget of the European Communities :  100 % for the first three years , up to a maximum of 14 million ECU for the agency set up in Italy and 7 million ECU for the agency set up in Greece,  50 % for the fourth year. In the case of Spain and Portugal , 100 % of the agency's actual expenditure during the period from 1 March 1986 to 31 October 1988 shall be covered, up to a maximum of 9,3 million ECU for Spain and 4,7 million ECU for Portugal . Member States may, under conditions to be deter ­ mined in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC, cover part of the expenditure to be borne by them by a deduction from the Community aid granted for olive oil . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt by 1 January 1988 the method for financing the expendi ­ ture in question as from the 1988 /89 marketing year.' Whereas, under Article 1 (5) of the same Regulation, over a period of three years from 1 November 1984 in the case of Italy and Greece and from 1 March 1986 to 31 October 1987 in the case of Spain and Portugal, certain percen ­ tages of the agency's actual expenditure are to be chargeable to the general budget of the European Communities up to certain maximum amounts ; Whereas, for different reasons communicated by Italy and Greece, it was not possible for the agencies in these Member States to carry out the checks and other duties attributed to them in 1984/85 ; whereas 1985/86 is the marketing year during which the agencies will actually start to function ; whereas no payments arising from the application of these functions have been made in the 1984/85 marketing year, with the exception of a few expenses incurred relating to the initial setting-up of the agencies ; whereas, accordingly, the period over which the actual expenditure of the agencies shall be chargeable to the general budget of the European Communities must be extended by one more year ; whereas the total amounts referred to in the first subparagraph of Article 1 (5) of Regulation (EEC) No 2262/84 must remain the same ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (*) OJ No C 180, 18 . 7 . 1986, p. 6 . (2) Opinion delivered on 24 October 1986 (not yet published in the Official Journal). (3) OJ No L 208 , 3 . 8 . 1984, p. 11 . 4 OJ No L 367, 31 . 12 . 1985, p. 1 . No L 310/ 18 Official Journal of the European Communities 5. 11 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1986 . For the Council The President A. CLARK